On the evidence appearing in this record, the court below should not have awarded the appellee a recovery.
The requirement here that the appellee set forth on her registration card the place at which she could "be located around ten o'clock in the morning" was admittedly for the purpose of enabling the appellant to find her when she became the winner at one of its prize drawings. From this, it necessarily follows that she should either have been there then, or, if not, that one calling there then could obtain information by which she could be found, prior to one o'clock P.M. of that day, at which time, according to the evidence, the appellant's obligation *Page 449 
to continue to try to find her ceased, as well as her right to the prize if she had not then been found. The appellant's only duty to the appellee in this connection was to inquire for her at the address given it by her; this duty its agent fully met and his failure to ascertain her then whereabouts was not his but her fault alone.
What occurred in this connection was this: When the appellee registered with the appellant she lived at and gave as her address 1101 Grove Street, at which she was then living with her mother. Seven or eight months before the day on which her name was drawn as the winner of this prize, her mother removed therefrom to another part of the city. She accompanied her mother and was living there with her at the time of this drawing. She did not notify the appellant of this change in her address and it knew nothing of it. On the morning and after the appellee's name was drawn as the winner of this prize, Montgomery, an agent of the appellant, went to the address the appellee had given and found a two-story house at the corner of Grove and Adams Streets, consisting of three apartments, two of them on the ground floor and one above. One of the ground floor apartments faced on and was entered from Adams Street, the other ground floor apartment and the one above both faced on and were entered from Grove Street, each having separate entrances therefrom. Each of these apartments had separate street numbers on their front steps and above their front doors, the number of the one on Adams Street and of the upper apartment does not appear but the number of the one on the ground floor facing Grove Street was 1101, the number of the apartment in which the appellee lived when she registered with the appellant seven or eight months before, and at which she had advised the appellant that she could be located. Montgomery found that the apartment numbered 1101 was then occupied by Mrs. Allred who informed him that the appellee was not there, that she, Mrs. Allred, had lived in the apartment about six months and that she did not know the *Page 450 
appellee nor where she could be found. The occupant of the other apartment was not at home and Mrs. Allred so informed Montgomery, and he made no further attempt to find her. Whether the occupant of the Adams Street apartment was at home or not does not appear and Montgomery made no attempt to ascertain her whereabouts. The appellant was under no duty to the appellee, and consequently its agent Montgomery was not, to inquire for her at either the Adams Street apartment or the upper apartment on Grove Street. Moreover, if Montgomery had inquired at the second, his inquiry would have been fruitless.
The judgment of the court below should be reversed and the cause dismissed.
Roberds and Griffith, JJ., concur in this dissenting opinion.